Kent, J.
It is not denied that the plaintiff was a commercial broker within the definition given in U. S. statute of 1864, c. 173, §79, art. 14, as his business was ‘to negotiate freight, and other business for the owners of vessels.’ Such broker was required to pay twenty dollars for a license. By § 73 it is made a highly penal offense for any person, of whom a license is required, to do any act ‘ for the exercising, carrying on, or doing of such business, trade, or profession, without taking out such license.’
The plaintiff sues to recover payment for such acts. It is too well settled to require the citation of authorities; that no party can recover for acts or services done in direct contravention of an express statute, or for property so sold and delivered. When the case develops such forbidden acts, unless protected by a license or authority, it is incumbent on the plaintiff to show such license. ‘ Otherwise,’ as stated by the defendant’s counsel, in his brief, ‘ he comes into court avowing acts, which, done without a license, are prohibited, as the basis of his action, and recovers without proof of the fact necessary to make them lawful.’ State v. Whittier, 21 Maine, 341; State v. Crowell, 25 Maine, 171; State v. Churchill, *34225 Maine, 306; Morgan v. Ruddock, 1 Harr. & Wollaston (Eng. K. Bench), 505.

Exceptions sustained.


New trial granted.

Appleton, C. J.; Walton, Dickerson, Barrows, and Daneorth, JJ., concurred.